PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/983,019
Filing Date: 29 Dec 2015
Appellant(s): Cognitive Scale, Inc.



__________________
Stephen A. Terrile
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 05 May 2022 and the supplemental appeal brief filed 13 May 2022.

Every ground of rejection set forth in the Office action dated 17 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument
	The arguments presented on pages 5-9 of the Appeal Brief filed on 05 May 2022 have been fully considered but are not persuasive.
	
	On page 6 of the Brief, the Applicant argues:

    PNG
    media_image2.png
    427
    687
    media_image2.png
    Greyscale

	The Examiner respectfully disagrees with the proposition that “the claim language is limited to the structure of the cognitive graph and the cognitive platform as shown in the figures,” as asserted by the Applicant.  “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.” (MPEP 2145 (VI), citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  The Examiner maintains the previous rejections in which Hosea’s disclosure of various content items on a web page, along with hyperlinks connecting those content items to other content items on that web site, other web pages, or other web sites, as well as Hosea’s analysis of the hyperlinked content and the generation of a customized web page based on user preferences, fairly read on the claimed “cognitive graph”.

	On page 8 of the Brief, the Applicant makes a similar argument that the claim language is limited to the depiction of cognitive learning techniques and their relationships as shown in Figure 8 of the Application.  The Examiner disagrees under the same rationale as applied above to the Applicant’s argument regarding Figure 10a of the application.  
Further, the Examiner contends that even if the relationships depicted in Figure 8 were to be read into the claims, the cited references still read on the claimed relationships.  Specifically, Figure 8 shows that the three “cognitive learning styles” and two “cognitive learning categories” may be taken in various combinations to form six “cognitive learning techniques”.  For example, the “Direct Correlations” cognitive learning technique is represented as the combination of the “Declared” cognitive learning style and the “Data-Based” cognitive learning category.  All six of these learning techniques and their associated styles and categories are claimed, and the rejections recite specific teachings and disclosures from the references that read on each learning technique and show that each learning technique comprises the combination of the relevant claimed learning style and learning category.  The Applicant’s arguments do not address these specific mappings of the prior art to the claim limitations, or allege any specific omissions or deficiencies in the mappings.

	The Applicant’s remaining arguments are merely restatements of various claim limitations, along with bare assertions that the cited references do not disclose or suggest the claim limitations.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/S.R.G./Examiner, Art Unit 2126                                                                                                                                                                                                        17 August 2022

Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126                                                                                                                                                                                                                                                                                                                                                                                                     
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.